 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
       SEONG JAE PAEK and BONA                      Case No. 19-cv-563-BAS-KSC
11     PAEK,
                                                    ORDER DENYING WITHOUT
12                                  Plaintiffs,     PREJUDICE MOTION TO
                                                    PROCEED IN FORMA
13           v.                                     PAUPERIS
14     LEE CISSNA, et al.,                          [ECF No. 2]
15                                Defendants.
16
17         Plaintiffs Seong Jae Paek and Bona Paek have filed a complaint pursuant to
18   28 U.S.C. § 1361 to compel Defendants to complete Plaintiffs’ I-485 applications to
19   adjust their status to permanent residents. (ECF No. 1.) Plaintiffs also filed a joint
20   motion to proceed in forma pauperis (“IFP”). (ECF No. 2.)
21         Under 28 U.S.C. § 1915, a litigant who because of indigency is unable to pay
22   the required fees or security to commence a legal action may petition the court to
23   proceed without making such payment. The determination of indigency falls within
24   the district court’s discretion. Cal. Men’s Colony v. Rowland, 939 F.2d 854, 858
25   (9th Cir. 1991), rev’d on other grounds, 506 U.S. 194 (1993) (holding that “Section
26   1915 typically requires the reviewing court to exercise its sound discretion in
27   determining whether the affiant has satisfied the statute’s requirement of
28   indigency”). It is well-settled that a party need not be completely destitute to

                                              –1–
 1   proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40
 2   (1948). To satisfy the requirements of 28 U.S.C. § 1915(a), “an affidavit [of
 3   poverty] is sufficient which states that one cannot because of his poverty pay or give
 4   security for costs . . . and still be able to provide himself and dependents with the
 5   necessities of life.” Id. at 339. At the same time, however, “the same even-handed
 6   care must be employed to assure that federal funds are not squandered to underwrite,
 7   at public expense . . . the remonstrances of a suitor who is financially able, in whole
 8   or in material part, to pull his own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848,
 9   850 (D.R.I. 1984). Finally, the facts as to the affiant’s poverty must be stated “with
10   some particularity, definiteness, and certainty.” United States v. McQuade, 647 F.2d
11   938, 940 (9th Cir. 1981).
12         Here, Plaintiffs joint IFP motion is improper. Each Plaintiff must file a
13   separate motion detailing his or her own financial situation. Further, even if the Court
14   were to consider the pending IFP motion, it would conclude that there is insufficient
15   information to determine whether Plaintiffs should be permitted to proceed IFP.
16   Plaintiffs list they have $0 in income, $0 expected income, no assets, and no monthly
17   expenses. Plaintiffs state they are students, but the Court finds it doubtful that college
18   students have absolutely no income and no expenses. Plaintiffs must have some way
19   to pay for school, housing, and food. Without further explanation, the current IFP
20   motion is insufficient. Plaintiffs may submit separate IFP motions. The motion is
21   DENIED WITHOUT PREJUDICE. (ECF No. 2.)
22         IT IS SO ORDERED.
23   DATED: March 28, 2019
24
25
26
27
28

                                                –2–
